Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant has amended to overcome the previous 101 rejection. Therefore the previous 101 rejection is withdrawn. 
Applicant has amended to include receiving “from a proxy” and “providing the policy enforcement result to the proxy, wherein the policy enforcement result indicates to encrypt communications with the cloud service”
Arguments derived from the newly amended limitations and new claims are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Devarajan (US 2014/0026179) in view of Koeten (US 9,087,189)



Regarding Claim 1,

Devarajan (US 2014/0026179) teaches a method of providing cloud service access control to a network device of an enterprise data network, the method comprising:
 receiving, at a cloud access control server configured outside of the enterprise data network, a request message including a request for resource from the network device (Paragraph [0095-0096] teaches a cloud based security system receiving a request message for a resource); extracting, at the cloud access control server, information from the request message relating to a destination of the request for resource (Paragraph [0096] teaches analyzing received data including information relating to the destination of the resource); 
applying one or more access control policies to the request for resource (Paragraph [0096] teaches a policy of blocking use or installation of applications, or access to blacklisted websites); 
generating a policy enforcement result in response to the application of the one or more access control policies to the request for, the policy enforcement result comprising an instruction to allow or deny the request for resource; and providing the policy enforcement result to the network device (Paragraph [0096] teaches a policy of blocking use or installation of applications, or access to blacklisted websites);.  
Devajaran does not explicitly teach
Receiving, from a proxy a request message, a request for resource from the network device and destined for a cloud service the cloud service being configured outside of the enterprise data network, 
Providing the policy enforcement result to the proxy, wherein the policy enforcement result indicates to encrypt communications with the cloud service

Koeten (US 9,087,189) teaches a request for resource from the network device and destined for a cloud service the cloud service being configured outside of the enterprise data network (Figure 4, 410, request for cloud services)(Fig. 1 shows cloud services outside of the enterprise)
Providing the policy enforcement result to the proxy, wherein the policy enforcement result indicates to encrypt communications with the cloud service (Col. 8, lines 17-20, teaches requests to access cloud services may be additionally encrypted)(Fig. 6, 112 gateway (i.e. proxy) is provided the policy result from the policy manager),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Devajaran with the encryption of Koeten
The motivation is to provide additional security according to policy (Col. 8, line 20)

While Koeten teaches a proxy (Figure 1, 112, 134) Koeten does not explicitly teach receiving, from a proxy a request message

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the known proxy in Koeten to send the request message and the results would be predictable (i.e. the request would be sent through a proxy) 

Regarding Claim 3,

Devarajan and Koeten teaches the method of claim 1. Devarajan teaches wherein generating the policy enforcement result in response to the application of the one or more access control policies to the request for resource or the response to the request for resource further comprises:  {00216330-} 16Attorney Docket No.: 1303011.128-US3 generating the policy enforcement result comprising an instruction to allow or deny the request for resource or the response to the request for resource based on the direction of network traffic or the cloud service usage rate (Paragraph [0088] teaches data usage rate).  

Regarding Claims 4, 6

Claims 4, 6 are similar in scope to Claims 1 and 3 and are rejected for a similar rationale. 



Claim 2, 5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Devarajan in view Koeten further in view of Takeshima (US 2003/0236883)


Regarding Claim 2,

Devarajan and Koeten teaches the method of claim 1, wherein receiving, at the cloud access control server configured outside of the enterprise data network, but does not explicitly teach wherein the request message including the request for resource or the response to the request for resource received at the network device and destined for the cloud service comprises: receiving an ICAP request message encapsulating the request for resource or the response to the request for resource in the ICAP request message body.  
Takeshima (US 2003/0236883) teaches receiving an ICAP request message encapsulating the request for resource or the response to the request for resource in the ICAP request message body (Paragraph [0007-0012] teaches receiving an ICAP request message and encapsulating the request for resource)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Devarajan with the well known ICAP request message method as taught by Takeshima and the results would be predictable (i.e. the request message would be an ICAP request message)

Regarding Claim 5

Claims 5 are similar in scope to Claims 2 and are rejected for a similar rationale.


Claim 7, 9-10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devarajan (US 2014/0026179) in view of Koeten (US 9,087,189) in further view of Narayanaswamy (US 2014/0259094)

Regarding Claim 7,

Devarajan (US 2014/0026179) teaches a method of providing cloud service access control to a network device of an enterprise data network, the method comprising:
 receiving, at a cloud access control server configured outside of the enterprise data network, a request message including a request for resource from the network device (Paragraph [0095-0096] teaches a cloud based security system receiving a request message for a resource); extracting, at the cloud access control server, information from the request message relating to a destination of the request for resource (Paragraph [0096] teaches analyzing received data including information relating to the destination of the resource); 
applying one or more access control policies to the request for resource (Paragraph [0096] teaches a policy of blocking use or installation of applications, or access to blacklisted websites); 
generating a policy enforcement result in response to the application of the one or more access control policies to the request for, the policy enforcement result comprising an instruction to allow or deny the request for resource; and providing the policy enforcement result to the network device (Paragraph [0096] teaches a policy of blocking use or installation of applications, or access to blacklisted websites);.  
Devajaran does not explicitly teach
Receiving, from a proxy a request message, a request for resource from the network device and destined for a cloud service the cloud service being configured outside of the enterprise data network, 
Providing the policy enforcement result to the proxy, wherein the policy enforcement result indicates to encrypt communications with the cloud service

Koeten (US 9,087,189) teaches a request for resource from the network device and destined for a cloud service the cloud service being configured outside of the enterprise data network (Figure 4, 410, request for cloud services)(Fig. 1 shows cloud services outside of the enterprise)
Providing the policy enforcement result to the proxy, wherein the policy enforcement result indicates to encrypt communications with the cloud service (Col. 8, lines 17-20, teaches requests to access cloud services may be additionally encrypted)(Fig. 6, 112 gateway (i.e. proxy) is provided the policy result from the policy manager),

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Devajaran with the encryption of Koeten
The motivation is to provide additional security according to policy (Col. 8, line 20)

While Koeten teaches a proxy (Figure 1, 112, 134) Koeten does not explicitly teach receiving, from a proxy a request message

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the known proxy in Koeten to send the request message and the results would be predictable (i.e. the request would be sent through a proxy) 

Devajaran and Koeten still do not explicitly teach wherein the policy enforcement is based on the response to the request 

Narayanaswamy (US 2014/0259094) teaches policy enforcement may occur at multiple junctures including after HTTP response header but before response data sent (Paragraph [0083])

It would have been obvious to one of ordinary skill in the art to substitute policy enforcement from the request to the response and the results would be predictable (i.e. policy enforcement happens at the response instead of the request).


Regarding Claim 9,

Devarajan and Koeten and Narayanaswamy teaches the method of claim 1. Devarajan teaches wherein generating the policy enforcement result in response to the application of the one or more access control policies to the request for resource or the response to the request for resource further comprises:  {00216330-} 16Attorney Docket No.: 1303011.128-US3 generating the policy enforcement result comprising an instruction to allow or deny the request for resource or the response to the request for resource based on the direction of network traffic or the cloud service usage rate (Paragraph [0088] teaches data usage rate).  

Regarding Claims 10, 12,

Claims 10, 12 are similar in scope to Claims 7, 9 and are rejected for a similar rationale.


Claims 8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Devarajan (US 2014/0026179) in view of Koeten (US 9,087,189) in view of Narayanaswamy (US 2014/0259094) further in view of Takeshima (US 2003/0236883)

Devarajan and Koeten and Narayanaswamy teaches the method of claim 1, but does not explicitly teach the request message including the response to the request for resource comprises: receiving an ICAP request message encapsulating the response to the request for resource in the ICAP request message body.
Takeshima (US 2003/0236883) teaches the request message including the response to the request for resource comprises: receiving an ICAP request message encapsulating the response to the request for resource in the ICAP request message body. (Paragraph [0007-0012] teaches receiving an ICAP response message and encapsulating the request for resource)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Devarajan with the well known ICAP response message method as taught by Takeshima and the results would be predictable (i.e. the response message would be an ICAP request message)

Regarding Claim 11,

Claim 11 is similar in scope to Claim 8 and is rejected for a similar rationale.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRIS C WANG whose telephone number is (571)270-1462.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 571-270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARRIS C WANG/Primary Examiner, Art Unit 2439